Citation Nr: 1608737	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-22 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder of the groin and feet (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1976.
 
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that determined new and material evidence was not received to reopen the claims.

The issue of entitlement to service connection for schizophrenia has been raised by the evidence of record. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim for service connection relating to a psychiatric disorder must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim). The Board must consider all issues that are raised by the evidence of record. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  The issue of entitlement to service connection for schizophrenia has not, however, been adjudicated by the agency of original jurisdiction (AOJ), and the Board, therefore, does not have jurisdiction over this issue. See 38 C.F.R. § 20.101(a) (2015) (providing that VA decisions are subject to review on appeal by the Board).  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate an issue being raised by the record before the Board and the Board taking action to designate the issue as a claim and then refer the matter to the AOJ. See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance, all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction." As noted earlier, the Board does not currently have jurisdiction over the issue of entitlement to service connection for schizophrenia and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1. A September 2008 rating decision denied entitlement to service connection for PTSD and a skin disorder of the groin and feet.  The Veteran did not appeal the decision or submit additional evidence within one year of notice of the decision.

2. The evidence added to the record since the September 2008 rating decision is cumulative.


CONCLUSIONS OF LAW

1. The September 2008 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).

2. New and material evidence to reopen a claim of entitlement to service connection for PTSD has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. The September 2008 rating decision that denied entitlement to service connection for a skin disorder of the groin and feet is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

4. New and material evidence to reopen a claim of entitlement to service connection for a skin disorder of the groin and the feet has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the August 2010 rating decision, via letters dated in May 2010 and June 2010, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 6-2014 (Nov. 2014); 38 C.F.R. § 3.159(b)(1); but see Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, neither the Veteran nor his representative has asserted any notice error or prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA treatment records are in the claims file.  Further, the RO sought to verify his claimed stressor and promulgated a Formal Finding of insufficient information to verify the stressor.  The Board notes that the Veteran was not afforded an examination as part of the development of the claim.  The Board finds no prejudice, however.  See 38 C.F.R. § 3.159(c)(4)(iii).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background of Initial Claims

In October 2007, the Veteran applied for VA compensation for a skin disorder of the genitals and feet, and PTSD.  The September 1974 Report of Medical Examination For Enlistment in the Navy notes that the Veteran's skin was assessed as abnormal due to tinea versicolor. Service treatment records dated in July 1974 note the Veteran's complaints of an occasionally itchy rash at the trunk, arms, and neck of four months' duration.  He reported further that his brother, who served aboard the same ship, had the same symptoms.  After referral to a physician, the rash was diagnosed as tinea versicolor, and the Veteran was issued special soaps for treatment.  A March 1975 entry related to another complaint notes severe tinea versicolor at the chest and back. The Veteran's Report of Medical History for his examination at discharge reflects that he denied any significant medical history, to include complaints related to his skin, trouble sleeping, and feeling depressed.  The April 1976 Report of Medical Examination For Discharge notes the Veteran's skin and psychiatric areas were assessed as normal.

Private treatment records dated in November 1985 note the Veteran's treatment for serious injuries he sustained in a motor vehicle accident (MVA) in which the driver was killed.  The Veteran was a passenger.  His injuries included head trauma with loss of consciousness for a significant period of time, and the residuals included loss of sight in the right eye and personality change due to head trauma.  These records note the Veteran's history of a skin rash. A Private November 1987 neurological entry notes the Veteran to have had severe depression as a result of the accident. An April 1988 VA examination report reflects that the Veteran's skin had no lesions.  A May 1988 VA outpatient entry notes post-traumatic personality change, most likely organic affective syndrome.

As concerned his PTSD claim, the Veteran submitted a January 2008 stressor statement wherein he asserted that he was traumatized by the fact that he was not allowed to graduate from boot camp, and that he had been depressed since he was in service. He also asserted that he and his brother were jailed wrongfully, but he provided no details.

VA outpatient records of December 2006 and November 2007 reflect the Veteran's diagnosis of record as paranoid schizophrenia.  A June 2008 VA assessment notes that the Veteran's claimed stressor did not meet Criterion A of the DSM, and that an April 2008 PTSD screen was negative.

A September 2008 rating decision reflects that the rating board determined that the Veteran's skin disorder did not have its onset in active service, nor was it causally connected to his active service.  In essence, there was no evidence of post service disability and no evidence of a nexus to service.  It also determined that there was no link between the Veteran's reported mental health symptoms and his active service; that his reported stressor did not meet the requirements of Criterion A; medical authorities informed the Veteran that, while his symptoms were distressing to him, they did not require PTSD treatment; and, and that a diagnosis of PTSD must meet all of the criteria of the DSM.  The September 2008 rating decision also determined that the claimed brain disorder, to include intermittent explosive disorder, did not have its onset in active service, and neither was it causally connected to active service.

An RO letter, also dated in September 2008, notified the veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the September 2008 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  The Veteran did not appeal the rating decision or submit additional evidence within one year of notice.  Hence, it became final.  38 C.F.R. §§ 3.156, 20.302.

In April 2010, the Veteran applied for entitlement to service connection for a skin disorder of the feet.  In May 2010, he applied for entitlement to service connection for PTSD.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the September 2008 rating decision includes the Veteran's VA treatment records, and his report of an additional stressor.  As concerns the latter, the Veteran asserted in a July 2010 stressor statement that, in June 1975 one of his shipmates left the ship to visit with his girlfriend but did not return.  After five days of continued absence, the Veteran reported that he and his brother went looking for the friend and found his decomposed corpse in a ditch.  He asserted that he experienced nightmares afterwards and was treated for them in service.  In a separate statement, the Veteran reported that he broke out in a rash of his genitals and feet while aboard ship, and he was treated for the condition.

VA outpatient records note the Veteran's assertion that he has PTSD as a result of the 1983 MVA, in which his friend was killed.  The treating VA psychiatrist noted that the Veteran reported frequent nightmares of people chasing him to do him harm; but the Veteran's reported symptoms would not have any plausible connection to any of the traumatic experiences he had reported.  The outpatient records also note the Veteran's history of skin rash.  A July 2012 outpatient entry notes that a PTSD screen was positive, but there was no change in the Veteran's diagnosis of record.

The Veteran provided the name of the shipmate whom he reported was killed.  The RO conducted a search of the ship and other records of deaths in 1975, and the Veteran's friend's name was not listed.

An August 2010 rating decision determined that new and material evidence to reopen the claims had not been received.  The Board agrees.  The treatment records added to claims file are not new and material, as they are redundant.  In regard to the skin disorder, at the time of the prior decision, there was no evidence of current disability or of a nexus to service.  His statement that he has a skin disorder related to service is cumulative of the prior claim.  Although a medical document notes a history of a skin issue, there is no new evidence of a skin disability or of a nexus to service.  Based upon the prior reasoning, the added evidence is not new and material.

In regard to the issue of PTSD; as noted in the discussion of VA's compliance with the VCAA, the new stressor the Veteran reported was developed but did not trigger any additional assistance, as it was not verified.  As with the skin disorder, at the time of the prior decision there was no accepted evidence of PTSD or of a nexus to service.  Since that determination, there remains no evidence of PTSD.  The Veteran's assertion that he has PTSD is cumulative of a prior claim.  In regard to his report of a different stressor, such statement does not constitute new and material of evidence.  Rather, it is an attempt at a new theory of entitlement.  However, the fact remains that there is no competent evidence of PTSD or of a nexus to service. 

In the absence of receipt of new and material evidence, the Board is constrained to deny the claim.  38 C.F.R. § 3.156.

In reaching this decision the Board considered the doctrine of reasonable doubt, but the Veteran has not met his initial burden of providing new and material evidence.  Hence, the doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence to reopen a claim for entitlement to service connection for PTSD has not been received. The application to reopen is denied.

New and material evidence to reopen a claim for entitlement to service connection for a skin disorder of the groin and feet (claimed as jungle rot) has not been received. The application to reopen is denied.



____________________________________________
      H. N. SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


